Citation Nr: 1759573	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-13 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for skin cancer (including basal cell carcinoma and malignant melanoma), to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In December 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended he developed basal cell carcinoma and melanoma as a result of his military service, to include exposure to herbicide agents while serving in the Republic of Vietnam.  The claims file confirms the Veteran served in the Republic of Vietnam during the Vietnam Era.  Therefore, he is presumed to have been exposed to certain herbicide agents.  

In September 2011, the Veteran was afforded a VA examination in connection with his claim.  The examiner noted the Veteran's diagnosis of melanoma in 2007 and basil cell carcinoma in 2003, but opined that it was less likely than not those disorders were incurred in or caused by his military service.  As a rationale, the examiner stated that basal cell carcinoma and malignant melanoma are not listed as presumptive conditions as a result of herbicide agent exposure.  However, the opinion did not address whether any current skin cancer could be directly related to his military service.

Although basal cell carcinoma and malignant melanoma are not on the list of diseases that VA associates with herbicide agent exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge from service when all evidence, including that pertinent to service, establishes the disability was incurred in service. 38 C.F.R. §§3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Therefore, presumption of service connection is not the only method for showing causation in establishing a claim for service connection for a disability due to herbicide agent exposure.  See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

In addition, the Veteran has asserted that his skin cancer could be due to sun exposure in service.  He has also claimed that his symptoms may have been misdiagnosed in his service.

For these reasons, the Board finds that an additional medical opinion is needed to determine the nature and etiology of the Veteran's skin cancer, to include whether the disorder is directly related to his herbicide exposure in service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran provide the names and addresses of any and all healthcare providers who have provided treatment for skin cancer, to include the physicians identified during the December 2016 hearing.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims files.

The AOJ should also secure any outstanding VA
treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any skin cancer that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should note the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should be noted the Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his service in the Republic of Vietnam.  

The examiner should opine as to whether it is as least as likely as not that the Veteran's skin cancer is related to his military service, to include any symptomatology and  exposure to sun and herbicides therein (notwithstanding the fact that such an association may not be presumed.)  In so doing, the examiner should consider the Veteran's assertion during the December 2016 hearing that his symptoms may have been misdiagnosed in service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




